PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/726,889
Filing Date: 25 Dec 2019
Appellant(s): BINDER, Yehuda



__________________
Yehuda Binder
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 2, 2022.



(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/20/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument
Response to Argument 1 – Non-analogous references:
The applicant maintains that the applied references, particularly Willner and Gold, are not analogous because they are not in the same field as the claimed invention, only to each other.
	The Examiner disagrees.  The Examiner conducts a search in light of, and after an interpretation of, the claimed subject matter.  Therefore, the references the Examiner finds are analogous to the claimed subject matter.  The Examiner does not conduct a search in a vacuum.  In the current instance, the Willner reference includes a motion sensor that produces an output signal responsive to acceleration, a signaling component, a processor, and substantially sphere-shaped housing, wherein the device is operable to be in first and second states.  This is comparable to the majority of 
The Gold reference providing “an advantage in that an athlete can use this information to improve their performance” is unrelated as to whether the Gold reference is analogous to the Willner reference.  This statement in the Examiner’s rejection pertains to the Examiner’s rationale for combining the Gold reference with the Willner reference.
Similar to the paragraph immediately preceding, the Kuesters reference having a rechargeable battery “in order to prolong the power life of the electronics therein” pertains to the Examiner’s reasons and suggestion to combine the Kuesters references with the Gold and Willner references.
The Examiner disagrees with the assertion that golf is not considered athletics.  Golf is a physical activity and a recognized sport that requires physical exertion and is commonly associated with athletic endeavors.
The Examiner has, in his Response to Arguments in the Final Rejection filed 10/20/21, gone to some length as to not only why the Willner and Gold references are combinable, but also why they are analogous art.  Both pertain to balls used in athletics with acceleration sensors to sense motion and provide feedback to a user.  This fulfills the “burden of the Office” to provide a field definition to explain why the references are analogous.


Response to Argument 2 – Improper rationale for combining Gold reference
The Examiner has presented a detailed rationale to combine the Willner and Gold references in his Office action dated 10/20/21.  And the Gold reference uses wireless connectivity, software, and an analog to digital converter to achieve its advantages to be applied to the Willner reference.  This is an objective reason to include such claimed subject matter in the system of Willner.
The Examiner disagrees.  The Examiner’s rejection of claim 1 details how the Gold reference provides advantages to the subject matter of the Willner reference.
This statement is incorrect.  The Examiner’s rejection clearly identifies the software, wireless communication, and analog to digital converter in the Gold reference, thereby linking these items to the claimed subject matter.
The Examiner’s rejection has set forth a prima facie case explaining why an A/D converter, software, and wireless connection were known in the art.

Response to Argument 3 – Improper combination for combining Gold reference – wireless:
	Aside from the improper bodily incorporation assumption made by the applicant, the Examiner notes that the tether mentioned in the Willner reference is only one embodiment of the reference and is not meant to be a limiting example.  Modifications may be made to any reference without departing from the spirit of the invention.

Response to Argument 4 – Improper combination for combining Gold reference – wireless:


Response to Argument 5 – Improper combination for combining Gold reference – audio converter:
	Analog to digital converters can and have been used to convert many different types of signals, whether they be audio, video, or other data.  Also, the Willner reference uses a speaker (No. 19), which relies on audio signals.

Response to Argument 6 – No rationale provided:
	The Examiner relies on the rejection of independent claim 1 to provide a rationale as to why the combination meets the claimed subject matter of all the dependent claims listed by the applicant.
	The Supreme Court has explained that “rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.”
	The Examiner agrees.  The Examiner’s rejection of claim 1 has provided the necessary articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.

Response to Argument 7 – Non-analogous references:


Response to Argument 8 – Non-analogous references:
	The Kolen reference was introduced to provide different examples of different types of accelerometers.  As the Willner and Gold references include methods to detect acceleration, this is considered analogous subject matter that can use the different type of accelerometer presented by the Kolen reference.

Response to Argument 9 – Non-analogous references:
	The Hagood reference was introduced to provide evidence of a peak detector used to detect a peak value of sensed motion, something the Willner reference could use as Willner responds to an impact.  The Examiner also mentions this similarity in his rejection of claim 29 in his Final rejection filed 10/20/21.

Response to Argument 10 – Non-analogous references:
	The Mozer reference was introduced to provide clear evidence of a digital-to-analog converter.  The Examiner details how this would benefit the Willner reference as both references pertain to speech synthesis.  This is considered evidence of analogous subject matter between the two references.

Response to Argument 11 – Non-analogous references:
	The Maxim reference was introduced to provide clear evidence of motors to provide physical movement in balls.  As the Willner, Gold, and Kuesters references all pertain to balls, this is considered evidence of analogous subject matter.

Response to Argument 12 – Improper Combination – Changing the principle of operation
	As noted above, the soccer ball of Willner is merely one embodiment taught by the reference and is not meant to be a limiting example.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
John Tweel, Jr.
/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        			

Conferees:
/CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687                                                                                                                                                                                                        
/STEVEN LIM/Supervisory Patent Examiner, Art Unit 2688                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),